DETAILED ACTION
Claims 1-20 are allowed.
The present application is a divisional application of U.S. Patent Application Ser. No. 14/450,162 which is now U.S. Patent No. 10,569,357.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a beam scanning system comprising the claimed processing beam scanner, first beam splitter, optical scanner situated to direct the scanned subbeams from the first beam splitter, second beam splitter receiving the scanned subbeams from the optical scanner, scanning lens, photodetector situated to receive at least a portion of at least one of the scanned subbeams from the second beam splitter and produce an associated detector signal, and a beam pointing controller coupled to the photodetector to produce an estimate of a subbeam displacement based on the detector signal as recited in Claim 1.   Furthermore, Claim 11 is directed toward a method and includes somewhat similar limitations to that of Claim 1 which is directed toward a beam scanning system, it is submitted that with respect to the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed.  Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I)". 
          The closest prior art references of record are Baird et al. (US 8,178,818) and Trepagnier (US 5,400,132).  While Baird is directed toward photonic milling using dynamic beam arrays and discloses that “although not shown, the beamlet generation module 614 may include one or more beam splitters to direct portions of the input laser beam 622 to multiple discretely banded reflectivity plate’s 810 to produce a qxr beamlet array 624”, Baird does not disclose the claimed arrangement of the first and second beam splitters with optical scanner situated therebetween, scanning lens and photodetector.  While Trepagnier does teach the rectification of a laser pointing device, Trepagnier does not remedy the aforementioned deficiencies of the primary prior art citation.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claims, and since the prior art of record does not teach and render obvious of having the aforementioned limitations, thus the independent claims read over the prior art of record and are considered to have allowable subject matter.

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761